EATTORNEY                GENERAL,
                                QFTEXAS
                                AUSTIN ~~.Tmcx~s
PRICE  DANIEL
ATTORNEYGENERAI.

                                           August 12, 1948

           Hon. Preston E. Hutchinson,        Accountant
           Joint Le islative Conuittee
           Austin, 4 exam                        Opinion Ho, V-659
                                                      Appllicability    of’ 435
                                                        imitation    in ~Artlole
                                                      i

                                                      5
                                                      spal?sely   settled   in-
                                                      g”,m~“nt     sehoel   dir-
                                                              4


                        We refer to your request Pop an 0pinlOn OOa-
           cernlng the applicability      of the $35 POP SohoZrStitI
           limitation    on equalization   aid to independent school
           dic+W&ts,     e~lgi~le  and applying fop aid, under the
           third paragraph of Section 1, Art. I, H. B0 295, 5Qth
           Legislature.      We quote frol youp opiai*e FOqWt,      Fo
           pm-t, a8 follows:
                   “The first   part of this paragraph quali-
                   fies school district            lirlts aid to
                   thirty-five   dollars           per scholaatlc6
                   The ssoond part of tha,paregraph       quaefbfies
                   indspeadent sohoai c%$Uatriota OD about $h&
                   same baels but does not speclfioally         r)by
                   that such dlst        8 are limited to thirty-
                   five dollape (         pop 8chola8tic,     Since
                   the budgetary    need, requirements end quali-
                   fications   of the above named dlstrlote        are
                   the same, we feel that It is necessary to
                   ask the following     question:
                   ‘lAFe independent districts,     qualifying un-
                   der this special provisl    n, llmlted to
                   thirty-five  dollaF6 ($3S? par 8oho2artio?s
                   ‘If the above queetioa ie.ansvorsd in the
                   negative, the eeoond quostlon would bsi
Bon. Preston    E, Hutchinson,   page 2   (V-659)


       “P&e independent school distrio      8, with
       less than one hundred and fifty      150)
       scholastics,   as described in Aptlcle 27 3,
       limfted to the thirty-five   dollar6    ($35 P
       per soholastlo%B
       “Attaohed is an example of some ten or iii-
       toen distrlotk    qualifying    under this spe%lal
          ovi61ene    Please note on page 1, item as
       Fhat said district     is on y apply1     for
       thirty-five    dollam ($35 par schoT a8tlC as
       descpibod in Article      1, i ectlom lp As yeu
       will nete en page 5, with the llmitatien       ra*
       r~vol, eald Qlstriotqs      salary aid grant VllL
       be ralsrd from twe t usan oighht hundred
       and eeventy dollars        2870) to eight thou-    II’
       sand eight hundred and seven dollars ($8807)~
             The third pmagva      of Section 1, of AFtiole
I,   Ii, B, 295, read8, Ln par r o ar3follows~
             “F’z.=ovided thBt sohool di8tPiCtP in
      oatmties having a scholastic        population
      equivalent to ons&alf        of one pupil pep
      square mile or lesa in the entire county,
      or school dlstriots      having a scholastic
      population equivalent       to one scholastic
                       le or less and containing one
                         square miles or mope in area,
      may be exempt from the average dally atten-
      dance requirement and the teacher- upil
      quota requirement of this Aot, if Pt is so
      recommended by the State Superintendent of
      Public Instruction      and approved by the Log-
      lslatlve    Accountant, for the purpose of
      maintaining a~high school of, sixteen (, 6)
      or more affiliated      units, vfth seven (7 or
      more teachers;      but in no inatanoe may,the
      coat of the,Byalisajlon fund exceed thirty-
      five dollars       $35VO0 Q~P pupil in such d.ls*
      trlot,    And be it further prvvided that In-
      dependent SC 001 Districts        comprised of one
      hundred (100 P sgua~e mile.6 or more9 and,that
      are now a cr dlted and equipped to maintain
      a twelve 112‘3 grade school with sixteen (16)
      or more afflllated      high school units, and             .
      hevi     a scholastic population of less than         .~
      one I@ 1) pep square mile in the district      My
      be exempt from then average dally ,attipdanoe
                                      .
Hon. Preston   Z;. Hutchlnson,    page 3      (v-659)


     and teachop-pupil     quota requirements of
     this Act if it la se Pecommended by the
     State Superintendent and approved by the
     Leglrlativo   Aocountant POP the pwpose of
     imintainlng   en& accredited     schools and
     employi     SIX(~) OF mop8 teachers lnalud-
     lng the 3 u)eplntcr*leat.
            The first    sentence in the ebooe quoted para-
m      Is substantiaUy       the saao a8 the third papagraph
   $
of ectlon 1, AFtlola I, S, B, 167, 49th
The enlj ataHa1       dlfferenaa    is that the
Iatwe raise& th4 lidtatlen          figwe  fpoa
The relasinl           et’ the quctsd paragraph            by
                                                  wan rCr&si
tha 50th Lo

                                                        wwaph
                                                         In oountise
having a aoholastlc     pepulat                         0 one-half
                             OP iess in the entire own-
                              having scholastic  popula-
                             stlc neP sauaxw mile op ~
less arid containing 100 SQuaPo mil&3 o~-mwe In area,”
urd the $39 U.uitatlon 16 expzwasly avie aa to ‘suoh
UetFlots 9
             The second atptenoo lxa said quoted pap yw
a9eclfioallg    oonce~ns ‘Independent School DlstPia s
that are now accredited     and equipped te Psalntaln a &2-
grade eohool with at least 16 affiliated        high schoel
UllitB 9 and  which  have a s$holastic   populat&on   of less
than one per square mile       In the dfstriot.      There ie
no $35 limitation     made with respeot to eald     lndepon4ent
school distpicta,
           We think the ~Oth‘L~gislatwe     b y its l6o tlen
of thio seaond sentence gwovlslon effectively      and 1&WI-
tional.ly removed In&e endent Qlatplcte   as dealgnats
therein from the Mn.i ? atiow ~of the fir6t sentenoe Q lie
oan peroeiee of no peason why the Legislatwe       would have
added this latter ppovioion except to free such deslgN-
ted independent districts    from the $35 limftatlon   appl%-
cable ta al.1 school districts   covred  by the first   part
oi the paragraph i
           Artiole     VI ef Ho B. 295     p~otidiw,     in pults
           “It shall    be tha dut    of The State
     Supsrintrndent      of Pub110 r znstpuotioa ad
Hon. Preston E. Hutchinson, page 4   (V-659)


     the Legislative Accountant to take such
     action and to make such rules and pegula-
     tlons not inconsistent wlth the tepms of
     this Act as may be necessary to carry out
     the ppovlslona of this Act, and for the
     best interest of the schools for whose
     benefit the Funds ape appropzlated, tion
          An examination of the several applications for
State-aid attached to the opinion pequeat, which were
submitted by certain Independent achooP districts quall-
fging under the second sentence of the third paragraph
of Section 1 of Article I of said Act, reveals that the
State Superintendent has puled in this matter to the ef-
fect that said independent school districts are not lim-
ited by the $35 provision applicable to school districts
qualifying under the first sentence in said paragraph
four of Section 1, As indicated hereinabove, we think
the State Superintendent has puled in this mat.tercon-
sistent with the terms of said Act,


          The Leglslatwe, by its enactment of
      the second sentence p~ovlsion in the third
      paragraph of Section 1 of Article I, H. B.
      295, Acts 1947, intentionally removed the
      sparsely settled independent school dls-
      tzicts therein designated from the $35
      limitation applicable to other school dla-
      tricts covered by said Act,
                                  YOUPS   velpytzulg,
                              A'PPOBNEYGEBEBAL OF TEXAS


CEO:mw
                                  Chester E, Clllson
                                  Assistant


                              APPROVED:

                         ~,   $ik.& jL.2
                              ATI'OREEYGENERAL